Matter of Kayla S.-G. (David G.) (2015 NY Slip Op 01646)





Matter of Kayla S.-G. (David G.)


2015 NY Slip Op 01646


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
BETSY BARROS, JJ.


2013-11189
 (Docket Nos. B-8579-13, B-8582-13)

[*1]In the Matter of Kayla S.-G. (Anonymous). Suffolk County Department of Social Services, respondent, 
andDavid G. (Anonymous), appellant.


Glenn Gucciardo, Northport, N.Y., for appellant.
Dennis M. Brown, County Attorney, Central Islip, N.Y. (Christina E. Farrell of counsel), for respondent.
Susan Selanikio Linder, West Islip, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Suffolk County (David Freundlich, J.), dated October 31, 2013. The order, insofar as appealed from, after fact-finding and dispositional hearings, found that the father permanently neglected the subject child, terminated his parental rights, and transferred guardianship and custody of the child to the Suffolk County Department of Social Services for the purpose of adoption.
ORDERED that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The Suffolk County Department of Social Services commenced this proceeding pursuant to Social Services Law § 384-b. After fact-finding and dispositional hearings, the Family Court determined that the father had permanently neglected the subject child, terminated his parental rights, and transferred guardianship and custody of the child to the Suffolk County Department of Social Services for the purpose of adoption. The father appeals.
The Family Court correctly determined that the petitioner demonstrated by clear and convincing evidence that it had "exercised diligent efforts to strengthen the parental relationship" (Matter of Star Leslie W., 63 NY2d 136, 142; see Matter of Hailey ZZ. [Ricky ZZ.], 19 NY3d 422, 429; Matter of Michael B., 80 NY2d 299, 309) and that the father's partial and belated compliance with the service plan provided by the agency was insufficient to preclude a finding of permanent neglect (see Matter of Tarmara F.J. [Jaineen J.], 108 AD3d 543, 544; Matter of Jewels E.R. [Julien R.], 104 AD3d 773, 774; Matter of Hadiyyah J.M. [Fatima D.R.], 91 AD3d 874, 875; Matter of Zechariah J. [Valrick J.], 84 AD3d 1087, 1087-1088). In any event, the record did not establish that the father had taken steps to correct the conditions that led to the removal of the child from his home (see Matter of Nathaniel T., 67 NY2d 838, 840; Matter of Zechariah J. [Valrick J.], 84 AD3d at 1087-1088; Matter of Jonathan B. [Linda S.], 84 AD3d 1078, 1079; Matter of Jennifer R., 29 AD3d [*2]1005, 1006).
Likewise, the Family Court's determination that it was in the child's best interests to terminate the father's parental rights and free the child for adoption by her foster parents is supported by a preponderance of the evidence (see Matter of Hailey ZZ. [Ricky ZZ.], 19 NY3d at 430; Matter of Star Leslie W., 63 NY2d at 147-148; Matter of Adams v Administration for Children's Services-Queens, 122 AD3d 840; Matter of Jordan E.G.L. [Christina D.L.], 108 AD3d 546, 547). Contrary to the father's contention, a suspended judgment was not warranted, despite the father's recent progress and efforts to avail himself of the services offered to him, because the child has bonded with the foster parents, who have consistently provided for her special needs (see Matter of Jesse D. [John J.D.], 109 AD3d 990, 991; Matter of Jalil U. [Rachel L.-U.], 103 AD3d 658, 659; see also Matter of Mahaadai D.H. [Rhonda L.H.], 110 AD3d 878, 879).
The father's remaining contention is unpreserved for appellate review (see Fresh Pond Road Assoc. v Estate of Schacht, 120 AD2d 561; Matter of Cohn, 46 AD3d 680, 681) and, in any event, without merit (see Family Ct Act §§ 262[a][iv]; 1089[b][2]; Matter of Amanda G., 64 AD3d 595, 596; see also Matter of George Joey S., 194 AD2d 328, 329).
RIVERA, J.P., AUSTIN, ROMAN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court